Citation Nr: 1622961	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from October 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the VA Regional Office (RO) in Montgomery, Alabama.

In June 2015, the Veteran and his mother testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran and his mother both testified that he has had psychiatric symptoms since service.  The Veteran's DD 214 shows that he was separated from service for "unsatisfactory performance."  In a March 2012 statement, the Veteran asserted that his depression during service led to his unsatisfactory performance.  The medical evidence of record shows diagnoses of generalized anxiety disorder and depression.  See, e.g., April 2011 active problem list.  In light of the Veteran's testimony of in-service symptomatology and a current diagnosis, the Board concludes that a remand is necessary to afford the Veteran a VA examination to determine the etiology of any diagnosed psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  On remand, considering the narrative reason for the Veteran's separation from service, his personnel records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) and any other appropriate sources.  All requests and responses should be associated with the claims file.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Tuskegee and Montgomery VA Medical Centers, Dothan VA Mental Health Clinic, and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed psychiatric disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed psychiatric disorder had its onset in service or is related to the Veteran's military service.  

The examiner should address the Veteran's and his mother's reports of having psychiatric symptoms since service as well as the Veteran's separation from service due to "unsatisfactory performance."  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




